DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Information Disclosure Statement
Since this application is a division of US Application 15/802953, the Examiner has considered the information provided in the parent application (per MPEP 609.02). Should Applicant desire the information to be printed in any patent issuing from this application, a new listing of the information must be separately submitted.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-8, 10-12, 15, and 17-19 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hottner (US 2006/0165939).
Regarding claim 1, Hottner discloses a method of forming a seam in a textile component, comprising: applying a first plastic film material (functional layer 50 of laminate 1a) to a first seam support material (textile layer 40 of laminate 1a); applying a second plastic film material (functional layer 50 of laminate 1b) to a second seam support material (textile layer 40 of laminate 1b), wherein the 
Hottner discloses that the plastic material may be any of a variety of plastic or elastomeric polymers (paragraph 0089), but does not specifically disclose a thermoplastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plastic material a thermoplastic in order to allow the functional layer to melt at the seam, providing a strong bond at the seam between the two material elements.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claim 4, Hottner discloses a method of forming a seam in a textile component, comprising: providing a textile component including a first portion having a first exposed edge and a second portion having a second exposed edge, wherein the textile component is composed of one or more pieces; providing a first seam support member including a first plastic material, wherein the first seam support member is shaped to include a third exposed edge that matches at least a portion of the first exposed edge; providing a second seam support member including a second plastic material, wherein the second plastic material is the same as or different from the first plastic material, and wherein the second seam support member is shaped to include a fourth exposed edge that matches at least a portion of the second exposed edge; placing the first seam support member on the first portion of the textile component such that the first exposed edge and the third exposed edge are in a layered relationship and such that the first plastic material contacts the first portion of the textile component; 3placing the second seam support member on the second portion of the textile component such that the second exposed edge and the fourth exposed edge are in a layered relationship and such that the second plastic material contacts the second portion of the textile component; exposing the first seam support member and the first portion of the textile component to conditions sufficient to engage the 
Hottner discloses that the plastic material may be any of a variety of plastic or elastomeric polymers (paragraph 0089), but does not specifically disclose a thermoplastic material. It would have been obvious to one having ordinary skill in the art at the time the invention was made to make the plastic material a thermoplastic in order to allow the functional layer to melt at the seam, providing a strong bond at the seam between the two material elements.  It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.
Regarding claims 2, 3, 5, and 6, Hottner discloses that the joining includes sewing the first exposed composite edge to the second exposed composite edge via a zig-zag stitch (paragraphs 0123, 0128; Fig. 9).
Regarding claim 7, Hottner discloses that the exposing steps take place simultaneously.
Regarding claims 8 and 15, Hottner discloses that the exposing steps include exposing the first seam support member and the first portion of the textile component to at least one of increased heat or pressure conditions and exposing the second seam support member and the second portion of the textile component to at least one of increased heat or pressure conditions (paragraph 0109).

Regarding claims 11, 12, 18, and 19, Hottner discloses that the joining includes sewing the first exposed composite edge to the second exposed composite edge via a zig-zag stitch, and wherein the zig-zag stitch is formed using a thread material made from a thermoplastic material, and treating the thread material so that it melts or becomes at least partially absorbed in the first seam support member and the second seam support member (paragraphs 0123, 0128; Fig. 9).

Claims 9 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hottner, as applied to claims 1 and 4, in view of Sokolowski et al. (US 2007/0022627), herein Sokolowski.
Hottner does not specifically disclose exposing the layered material to laser beam or radio frequency waves. Sokolowski teaches that bonds may be formed in textile materials using radio frequency or ultrasonic bonding processes (paragraph 0069). It would have been obvious to one of ordinary skill in the art at the time of the invention to have exposed the layered material to radio frequency waves in the exposing steps, as this would be a simple substitution of one bonding process for another, using a bonding process well known in the art for bonding textile materials.

Claims 13 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hottner, as applied to claims 1 and 4, in view of Burris et al. (US 7,047,668), herein Burris.
Hottner discloses that the upper material may be a variety of materials (paragraph 0094), but does not specifically disclose the use of a spacer mesh material. Burris teaches a footwear upper in which one of the layers may be a spacer mesh material. The spacer mesh material provides impact protection, and provides enhanced air-permeability (column 6, lines 15-33). It would have been obvious .

Claim 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hottner, as applied to claim 1, in view of Curley et al. (US 5,253,434), herein Curley.
Hottner does not specifically disclose that the cutting steps include die-cutting or laser cutting. Curley teaches that components of a laminated textile material can be cut using either die-cutting or laser cutting (column 4, lines 65-67). It would have been obvious to one of ordinary skill in the art at the time of the invention to have cut the materials using die-cutting or laser cutting in order to use cutting techniques well known in the art which are fast and accurate.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M PRANGE whose telephone number is (571)270-5280. The examiner can normally be reached M-F 8:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M PRANGE/               Primary Examiner, Art Unit 3732